ORDER
PER CURIAM.
Lorenzo Perry (Appellant) appeals his conviction of first degree robbery, in violation of Section 569.020,1 and armed criminal action, in violation of Section 571.015, in the Circuit Court of St. Louis County. Appellant contends the trial court erred in admitting certain testimony that Appellant characterizes as hearsay. We have reviewed the briefs of the parties and the record on appeal and conclude the trial court’s ruling was not an abuse of discretion. An extended opinion would have no precedential value. We have, however, provided a memorandum opinion setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to Rule 30.25(b).

. All statutory references are to RSMo (1994), unless otherwise indicated.